By the Court.

Diminution is not to be presumed ; if it were, it would be easy to delay the determination-of a case.
2d. A paper cer. tified by the clerk ®fhial reactions was founded, but oyerais no part of the Record.
On the assignment of Error, the Chief Justice delivered the opinion of the Court. r
The only assignment is that final judgment by default was rendered for the penalty of a Bond. The declaration sets forth that the defendant below made his certain writing qb-Iigatory, &c. whereby he acknowledged himself to be indebted to the plaintiff’ in the sum of $ 15ft, to be paid when requested. , The clerk has copied a paper in the transcript immediately after the Sheriff’s return to the writ; but it is not set forth on Oyer, nor does it appear by the declaration, the indorsement of the writ (even if we considered the indorse-mentas part of the Record) or by any plea to be the writing on which the action was founded. . M therefore cannot be considered part of the Record-
Let the judgment be affirmed.
1 Chitty’s P. 15, 20, 24—214. 1 Saund. 233.